DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swatantra (NPL 2017) in view of Zhang (US 10,141,419).
Regarding claim 1, Swatantra (NPL 2017) (present in file wrapper) teaches a sterilization structure, a laser-induced graphene material (Title, Abstract, introduction), but appears to be silent with regards to the structure comprising an active layer with an exposed region.
Zhang (US 10,141,419) teaches a thin film transistor comprising an active layer with an exposed region wherein the active layer comprises a graphene material (Abstract, Fig. 1 and 13 active region 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zhang such that the graphene material is laser induced as taught by Swatantra or alternatively to incorporate the structure of the transistor taught by Zhang into the sterilizing structure taught by Swatantra to arrive at the claimed invention. One would have been motivated to do so to utilize a conventional means to form the graphene material and/or to successfully deploy the sterilizing structure according to known means to arrive at a successfully operating invention. All the features of the claimed invention are taught by the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.
Regarding claim 2, Zhang teaches a source electrode layer (source 14); and a drain electrode layer (drain 15), wherein the source electrode layer and the drain electrode layer are disposed independently of each other, and are respectively electrically connected with the active layer (Shown in fig. 1 and 13).
Regarding claim 3, Zhang further teaches at least one of the source electrode layer and the drain electrode layer comprises a graphene material (Abstract).
Regarding claim 4, Zhang further teaches the source electrode layer comprises a first connecting portion connected with the active layer, the drain electrode layer comprises a second connecting 
Regarding claim 5, Zhang further teaches a substrate (substrate 9); a gate electrode, located on the substrate (gate electrode 11); and a gate insulating layer, located on a side of the gate electrode away from the substrate (gate insulating layer 12), wherein the active layer is located on a side of the gate insulating layer away from the gate electrode (seen in fig. 1), and an orthographic projection of the active layer on the substrate at least partially overlaps with an orthographic projection of the gate electrode on the substrate (the active layer and electrode overlap vertically).
Regarding claim 6, Zhang further teaches the first connecting portion is located between the active layer and the gate insulating layer (the lower part of electrodes 14-15 is located between a portion of the layer 12 and the area 13 at least diagonally), and the second connecting portion is located on a side of the active layer away from the substrate (neither connecting portion touches the substrate).
Regarding claim 7, Zhang further teaches the first connecting portion and the second connecting portion are both located between the active layer and the gate insulating layer.
Regarding claim 8, Zhang further teaches the first connecting portion is located on a side of the active layer away from the substrate (neither connecting portion touches the substrate), and the second connecting portion is located between the active layer and the gate insulating layer (the lower part of electrodes 14-15 is located between a portion of the layer 12 and the area 13 at least diagonally).
Regarding claim 9, Zhang further teaches the first connecting portion and the second connecting portion are disposed in different layers (14 and 15 are distinct structures and further have portions that exist on different vertical planes).

Regarding claim 11, Zhang further teaches a region of the surface of the active layer that is not covered by the source electrode layer and the drain electrode layer is the exposed region (Fig. 1 shows this).
Regarding claim 13, Zhang further teaches a plurality sterilization structures (“Background” Column 1). 
Regarding claim 14, Zhang teaches the structures are arranged in an array (“Background” Column 1).
Regarding claim 15, Zhang further teaches a display device (“Background” Column 1, Column 5 lines 35-36).
Regarding claim 16, Swatantra in view of Zhang teaches that the graphene structure is usable in an array and used for both sterilizing structures and display structures so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Swatantra in view of Zhang such that there are a plurality of sterilization display elements in an array wherein each element comprises a display element and sterilization structure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swatantra (NPL 2017) in view of Zhang (US 10,141,419) as applied to claims 1-11 and 13-16 above and further in view of Gadiwan (2020/0343054).
Regarding claim 12, Swatantra in view of Zhang appear to be silent with regards to the active layer being between 20-25 microns.
Gadiwan (2020/0343054) teaches an active layer used in thin films and transistors that has a thickness from 20-100 microns, overlapping with the claimed range. Therefore it would have been 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1759